REQUEST FOR REAFFIRMATION OF DISMISSAL REQUEST
MAYLINN SMITH, Chief Justice.
A review of the docket for the Fort Peck Appellate Court, shows the above captioned matter listed as an open appellate case. This Court granted review and set a briefing schedule by order dated and signed July 8, 2015 and entered into the record on July 13, 2015. Subsequent to briefs being filed, Appellant Adams motioned to dismiss this appeal on November 24, 2015.
Prior to dismissing in this matter, the Court wishes to affirm that Appellant Adams still wishes to dismiss his appeal. Appellant Adams will be given thirty (30) days from the date of service on this order to withdraw his Motion for Dismiss. Failure to provide the Fort Peck Appellate Court with a request to withdraw his dismissal motion will result in this appellate matter being dismissed with prejudice.
SO ORDER.